Exhibit THE LAW OFFICE OF CONRAD C. LYSIAK 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@qwest.net July 11, Securities and Exchange Commission 100 F Street, N.E. Washington, D. C.20549 RE: Wolverine Exploration Inc. Gentlemen: Please be advised that, I have reached the following conclusions regarding the above offering: 1.Wolverine Exploration Inc., (the “Company”) is a duly and legally organized and existing Nevada state corporation, with its registered office located in Henderson, Nevada and its principal place of business located in Quesnel, British Columbia, Canada.The Articles of Incorporation and corporate registration fees were submitted to the Nevada Secretary of State's office and filed with the office on February 23, 2006. The Company's existence and form is valid and legal pursuant to Nevada law. 2.The Company is a fully and duly incorporated Nevada corporate entity.The Company has one class of Common Stock at this time.Neither the Articles of Incorporation, Bylaws, and amendments thereto, nor subsequent resolutions change the non-assessable characteristics of the Company's common shares of stock.The 64,630,000 shares of Common Stock previously issued by the Company and being registered by certain selling shareholders in this registration statement are in legal form and in compliance with the laws of the State of Nevada, its Constitution and reported judicial decisions interpreting those laws and when such stock was issued it was duly authorized, fully paid for and non-assessable.The common stock and warrants to be sold under this Form S-1 Registration Statement is likewise legal under the laws of the State of Nevada, its Constitution and reported judicial decisions interpreting those laws and when such stock is issued it will be duly authorized, fully paid for and non-assessable. 3.To my knowledge, the Company is not a party to any legal proceedings nor are there any judgments against the Company, nor are there any actions or suits filed or threatened against it or its officers and directors, in their capacities as such, other than as set forth in the registration statement.I know of no disputes involving the Company and the Company has no claim, actions or inquires from any federal, state or other government agency, other than as set forth in the registration statement.I know of no claims against the Company or any reputed claims against it at this time, other than as set forth in the registration statement. 4.The Company's outstanding shares are all common shares.There are no liquidation preference rights held by any of the Shareholders upon voluntary or involuntary liquidation of the Company. Page - 1 Securities and Exchange Commission RE: Wolverine Exploration Inc. July 11, 2008 Page 2 5.The directors and officers of the Company are indemnified against all costs, expenses, judgments and liabilities, including attorney's fees, reasonably incurred by or imposed upon them or any of them in connection with or resulting from any action, suit or proceedings, civil or general, in which the officer or director is or may be made a party by reason of his being or having been such a director or officer.This indemnification is not exclusive of other rights to which such director or officer may be entitled as a matter of law. 6.By director’s resolution, the Company has authorized the issuance of no units minimum, 15,000,000 units maximum, each unit consisting of one share of common stock and one redeemable warrant at an offering price of $0.10 per unit.Further, the Company has authorized the issuance of no shares of common stock minimum, 15,000,000 shares of common stock maximum upon the exercise of the redeemable warrants which are components of the unit.The exercise price of each redeemable warrant is $0.15 per share. The Company's Articles of Incorporation presently provide the authority to the
